




EXHIBIT 10.2
Promissory Note
(Multi-Rate Options)


$30,000,000.00                                                                                                                                July 28,
2011




FOR VALUE RECEIVED, EMERGENT BIOSOLUTIONS INC., a Delaware corporation (the
“Borrower”), with an address at 2273 Research Boulevard, Suite 400, Rockville,
Maryland 20850, promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION
(the “Bank”), in lawful money of the United States of America in immediately
available funds at its offices located at 800 17th Street, N.W., Washington, DC
20006, or at such other location as the Bank may designate from time to time,
the principal sum of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00) (the
“Facility”), or so much thereof as shall have been advanced under that certain
Construction Loan Agreement of even date herewith, between the Borrower and the
Bank (as amended, modified or renewed from time to time, the “Agreement”)
together with interest accruing from the date of initial advance on the
outstanding principal balance hereof, as provided below:


1. Advances.  This is a committed line of credit pursuant to which the Borrower
may borrow, repay and reborrow, and the Bank, subject to the terms and
conditions of this Note and the Loan Documents (as hereinafter defined), will
make advances to the Borrower until the Expiration Date.  The “Expiration Date”
shall mean July 28, 2012, or such later date as may be designated by the Bank by
written notice from the Bank to the Borrower.  The Borrower acknowledges and
agrees that in no event will the Bank be under any obligation to extend or renew
the Facility or this Note beyond the Expiration Date.  The Borrower may request
advances hereunder upon giving oral or written notice to the Bank by 11:00 a.m.
(Pittsburgh, Pennsylvania time) (a) on the day of the proposed advance, in the
case of advances to bear interest under the Base Rate Option (as hereinafter
defined) and (b) three (3) Business Days prior to the proposed advance, in the
case of advances to bear interest under the LIBOR Option (as hereinafter
defined), followed promptly thereafter by the Borrower written confirmation to
the Bank of any oral notice.  The aggregate unpaid principal amount of advances
under this Note shall not exceed the face amount of this Note.


2. Rate of Interest.  Each advance outstanding under this Note will bear
interest at a rate or rates per annum as may be selected by the Borrower from
the interest rate options set forth below (each, an “Option”):


(i) Base Rate Option.  A rate of interest per annum which is at all times equal
to (A) the Base Rate plus (B) fifty (50) basis points (0.50%).  If and when the
Base Rate (or any component thereof) changes, the rate of interest with respect
to any advance to which the Base Rate Option applies will change automatically
without notice to the Borrower, effective on the date of any such change.  There
are no required minimum interest periods for advances bearing interest under the
Base Rate Option.


(ii) LIBOR Option.  A rate per annum equal to (A) LIBOR for the applicable LIBOR
Interest Period plus (B) three hundred (300) basis points (3.00%).


For purposes hereof, the following terms shall have the following meanings:


“Base Rate” shall mean the highest of (A) the Prime Rate, and (B) the sum of the
Federal Funds Open Rate plus fifty (50) basis points (0.50%), and (C) the sum of
the Daily LIBOR Rate plus one hundred (100) basis points (1.00%), so long as a
Daily LIBOR Rate is offered, ascertainable and not unlawful.


“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Pittsburgh, Pennsylvania.


“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Bank by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage.


“Federal Funds Open Rate” shall mean, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed) which is the daily federal funds
open rate as quoted by ICAP North America, Inc. (or any successor) as set forth
on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on
such other substitute Bloomberg Screen that displays such rate), or as set forth
on such other recognized electronic source used for the purpose of displaying
such rate as selected by the Bank (an “Alternate Source”) (or if such rate for
such day does not appear on the Bloomberg Screen BTMM (or any substitute screen)
or on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Bank at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Federal Funds Open Rate without notice to the Borrower.


“LIBOR” shall mean, with respect to any advance to which the LIBOR Option
applies for the applicable LIBOR Interest Period, the interest rate per annum
determined by the Bank by dividing (the resulting quotient rounded upwards, at
the Bank’s discretion, to the nearest 1/100th of 1%) (i) the rate of interest
determined by the Bank in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the eurodollar
rate two (2) Business Days prior to the first day of such LIBOR Interest Period
for an amount comparable to such advance and having a borrowing date and a
maturity comparable to such LIBOR Interest Period by (ii) a number equal to 1.00
minus the LIBOR Reserve Percentage.


“LIBOR Interest Period” shall mean, as to any advance to which the LIBOR Option
applies, the period of one (1), two (2), three (3) or six (6) month/months as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, commencing on the date of disbursement of an advance (or the
date of conversion of an advance to the LIBOR Option, as the case may be) and
each successive period selected by the Borrower thereafter; provided that, (i)
if a LIBOR Interest Period would end on a day which is not a Business Day, it
shall end on the next succeeding Business Day unless such day falls in the next
succeeding calendar month in which case the LIBOR Interest Period shall end on
the next preceding Business Day, (ii) the Borrower may not select a LIBOR
Interest Period that would end on a day after the Expiration Date, and (iii) any
LIBOR Interest Period that begins on the last Business Day of a calendar month
(or a day for which there is no numerically corresponding day in the last
calendar month of such LIBOR Interest Period) shall end on the last Business Day
of the last calendar month of such LIBOR Interest Period.


“LIBOR Reserve Percentage” shall mean the maximum effective per­centage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including, without limitation, supplemental, marginal and emergen­cy reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).


“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate.  The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers.  The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.


“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Bank).


LIBOR and the Daily LIBOR Rate shall be adjusted with respect to any advance to
which the LIBOR Option or Base Rate Option applies, as applicable, on and as of
the effective date of any change in the LIBOR Reserve Percentage.  The Bank
shall give prompt notice to the Borrower of LIBOR or the Daily LIBOR Rate as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.


If the Bank determines (which determination shall be final and conclusive) that,
by reason of circumstances affecting the eurodollar market generally, deposits
in dollars (in the applicable amounts) are not being offered to banks in the
eurodollar market for the selected term, or adequate means do not exist for
ascertaining LIBOR, then the Bank shall give notice thereof to the
Borrower.  Thereafter, until the Bank notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, (a) the
availability of the LIBOR Option shall be suspended and (b) the interest rate
for all advances then bearing interest under the LIBOR Option shall be converted
at the expiration of the then current LIBOR Interest Period(s) to the Base Rate
Option.


In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Bank to make or maintain or fund loans based on LIBOR, the Bank shall notify the
Borrower.  Upon receipt of such notice, until the Bank notifies the Borrower
that the circumstances giving rise to such determination no longer apply, (a)
the availability of the LIBOR Option shall be suspended and (b) the interest
rate on all advances then bearing interest under the LIBOR Option shall be
converted to the Base Rate Option either (i) on the last day of the then current
LIBOR Interest Period(s) if the Bank may lawfully continue to maintain advances
based on LIBOR to such day, or (ii) immediately if the Bank may not lawfully
continue to maintain advances based on LIBOR.


The foregoing notwithstanding, it is understood that the Borrower may select
different Options to apply simultaneously to different portions of the advances
and may select up to up to six (6) different interest periods to apply
simultaneously to different portions of the advances bearing interest under the
LIBOR Option; provided that, for the purpose of determining the number of
interest periods, advances bearing interest at the Base Rate Option shall be
deemed to constitute an interest period.  For example, if a portion of the
advances is bearing interest at the Base Rate Option, then the Borrower would be
able to select up to five (5) different interest periods to apply with respect
to the LIBOR Option.  Interest hereunder will be calculated based on the actual
number of days that principal is outstanding over a year of 360 days.  In no
event will the rate of interest hereunder exceed the maximum rate allowed by
law.
 
3. Interest Rate Election.  Subject to the terms and conditions of this Note, at
the end of each interest period applicable to any advance, the Borrower may
renew the Option applicable to such advance or convert such advance to a
different Option; provided that, during any period in which any Event of Default
(as hereinafter defined) has occurred and is continuing, any advances bearing
interest under the LIBOR Option shall, at the Bank’s sole discretion, be
converted at the end of the applicable LIBOR Interest Period to the Base Rate
Option, and the LIBOR Option will not be available to the Borrower with respect
to any new advances (or with respect to the conversion or renewal of any
existing advances) until such Event of Default has been cured by the Borrower or
waived by the Bank.  The Borrower shall notify the Bank of each election of an
Option, each conversion from one Option to another, the amount of the advances
then outstanding to be allocated to each Option and where relevant the interest
periods therefor.  In the case of converting to the LIBOR Option, such notice
shall be given at least three (3) Business Days prior to the commencement of any
LIBOR Interest Period.  If no interest period is specified in any such notice
for which the resulting advance is to bear interest under the LIBOR Option, the
Borrower shall be deemed to have selected a LIBOR Interest Period of one month’s
duration.  If no notice of election, conversion or renewal is timely received by
the Bank with respect to any advance, the Borrower shall be deemed to have
elected the Base Rate Option.  Any such election shall be promptly confirmed in
writing by such method as the Bank may require.


4. Advance Procedures.  A request for advance made by telephone must be promptly
confirmed in writing by such method as the Bank may require.  The Borrower
authorizes the Bank to accept telephonic requests for advances, and the Bank
shall be entitled to rely upon the authority of any person providing such
instructions.  The Borrower hereby indemnifies and holds the Bank harmless from
and against any and all damages, losses, liabilities, costs and expenses
(including reasonable attorneys’ fees and expenses) which may arise or be
created by the acceptance of such telephone requests or making such advances
except to the extent such damages, losses, liabilities, costs and expenses arise
from the Bank’s intentional misconduct or grossly negligent act or
omission.  The Bank will enter on its books and records, which entry when made
will be presumed correct, the date and amount of each advance, the interest rate
and interest period applicable thereto, as well as the date and amount of each
payment.
 
5. Payment Terms.  Prior to the Expiration Date, monthly payments of interest
only will be due and payable commencing on August 28, 2011.  From and after the
Expiration Date until July 28, 2017, in addition to monthly payments of
interest, monthly payments of principal in an amount sufficient to amortize the
outstanding principal balance of this Note as of the Completion Date over a term
of twenty (20) years shall be due and payable on the first day of each calendar
month.  Any outstanding principal and accrued interest shall be due and payable
in full on July 28, 2017 (the “Maturity Date”).
 
If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank’s office indicated above is
located, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment.  The Borrower hereby authorizes the Bank to charge the Borrower’s
deposit account at the Bank for any payment when due hereunder.  Payments
received will be applied to charges, fees and expenses (including attorneys’
fees), accrued interest and principal in any order the Bank may choose, in its
sole discretion.


6. Late Payments; Default Rate.  If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the greater of five
percent (5%) of the amount of such payment or $100.00 (the “Late Charge”).  Such
fifteen (15) day period shall not be construed in any way to extend the due date
of any such payment.  Upon maturity, whether by acceleration, demand or
otherwise, and at the Bank’s option upon the occurrence of any Event of Default
(as hereinafter defined) and during the continuance thereof, each advance
outstanding under this Note shall bear interest at a rate per annum (based on
the actual number of days that principal is outstanding over a year of 360 days)
which shall be three percentage points (3%) in excess of the interest rate in
effect from time to time under this Note but not more than the maximum rate
allowed by law (the “Default Rate”).  The Default Rate shall continue to apply
whether or not judgment shall be entered on this Note.  Both the Late Charge and
the Default Rate are imposed as liquidated damages for the purpose of defraying
the Bank’s expenses incident to the handling of delinquent payments, but are in
addition to, and not in lieu of, the Bank’s exercise of any rights and remedies
hereunder, under the other Loan Documents or under applicable law, and any fees
and expenses of any agents or attorneys which the Bank may employ.  In addition,
the Default Rate reflects the increased credit risk to the Bank of carrying a
loan that is in default.  The Borrower agrees that the Late Charge and Default
Rate are reasonable forecasts of just compensation for anticipated and actual
harm incurred by the Bank, and that the actual harm incurred by the Bank cannot
be estimated with certainty and without difficulty.


7. Prepayment.  The Borrower shall have the right to prepay any advance
hereunder at any time and from time to time, in whole or in part; subject,
however, to payment of any break funding indemnification amounts owing pursuant
to paragraph 8 below.


8. Yield Protection; Break Funding Indemnification.  The Borrower shall pay to
the Bank on written demand therefor, together with the written evidence of the
justification therefor, all direct costs incurred, losses suffered or payments
made by Bank by reason of any change in law or regulation or its interpretation
imposing any reserve, deposit, allocation of capital, or similar requirement
(including without limitation, Regulation D of the Board of Governors of the
Federal Reserve System) on the Bank, its holding company or any of their
respective assets.  In addition, the Borrower agrees to indemnify the Bank
against any liabilities, losses or expenses (including, without limitation, loss
of margin, any loss or expense sustained or incurred in liquidating or employing
deposits from third parties, and any loss or expense incurred in connection with
funds acquired to effect, fund or maintain any advance (or any part thereof)
bearing interest under the LIBOR Option) which the Bank sustains or incurs as a
consequence of either (i) the Borrower’s failure to make a payment on the due
date thereof in connection with any amounts bearing interest under the LIBOR
Option, (ii) the Borrower’s revocation (expressly, by later inconsistent notices
or otherwise) in whole or in part of any notice given to Bank to request,
convert, renew or prepay any advance bearing interest under the LIBOR Option, or
(iii) the Borrower’s payment or prepayment (whether voluntary, after
acceleration of the maturity of this Note or otherwise) or conversion of any
advance bearing interest under the LIBOR Option on a day other than the last day
of the applicable LIBOR Interest Period.  A notice as to any amounts payable
pursuant to this paragraph given to the Borrower by the Bank shall, in the
absence of manifest error, be conclusive and shall be payable upon demand.  The
Borrower’s indemnification obligations hereunder shall survive the payment in
full of the advances and all other amounts payable hereunder.


9. Other Loan Documents.  This Note is issued in connection with loan agreement
between the Borrower and the Bank dated on or before the date hereof, and the
other agreements and documents executed in connection therewith or referred to
therein, the terms of which are incorporated herein by reference (as amended,
modified or renewed from time to time, collectively the "Loan Documents"), and
is secured by the property described in the Loan Documents (if any) and by such
other collateral as previously may have been or may in the future be granted to
the Bank to secure this Note.


10. Events of Default.  The occurrence of any of the following events will be
deemed to be an “Event of Default” under this Note:  (i) the nonpayment of any
principal, interest or other indebtedness under this Note within seven (7) days
of when due; (ii) the occurrence of any event of default or any default and the
lapse of any notice or cure period under or contained in any Loan Document or
any other document now or in the future evidencing or securing any debt,
liability or obligation of any Obligor to the Bank; (iii) the filing by or
against any Obligor of any proceeding in bankruptcy, receivership, insolvency,
reorganization, liquidation, conservatorship or similar proceeding (and, in the
case of any such proceeding instituted against any Obligor, such proceeding is
not dismissed or stayed within 30 days of the commencement thereof, provided
that the Bank shall not be obligated to advance additional funds hereunder
during such period); (iv) any assignment by any Obligor for the benefit of
creditors, or any levy, garnishment, attachment or similar proceeding is
instituted against any property of any Obligor held by or deposited with the
Bank; (v) a default with respect to any other indebtedness of any Obligor for
borrowed money in excess of $10,000,000, if the effect of such default is to
cause or permit the acceleration of such debt; (vi) the commencement of any
foreclosure or forfeiture proceeding, execution or attachment against any
collateral securing the obligations of any Obligor to the Bank; (vii) the entry
of a final judgment for the payment of money in excess of $10,000,000 against
any Obligor and the failure of such Obligor to discharge the judgment within ten
(10) days of the entry thereof; (viii) any material adverse change in business,
assets, operations, financial condition or results of operations of the
Consolidated Group; (ix) any Obligor ceases doing business as a going concern;
(x) any representation or warranty made by any Obligor to the Bank in any Loan
Document or any other documents now or in the future evidencing or securing the
obligations of any Obligor to the Bank, is false, erroneous or misleading in any
material respect; or (xi) the wrongful revocation or attempted revocation, in
whole or in part, of any guarantee by any Obligor.  As used herein, the term
“Obligor” means any Borrower and any guarantor of, or any pledgor, mortgagor or
other person or entity providing collateral support for, the Borrower’s
obligations to the Bank existing on the date of this Note or arising in the
future.  As used herein, the “Consolidated Group” means the Borrower and all of
its subsidiary and affiliate entities on a consolidated basis.


Notwithstanding the foregoing, if any default or failure to observe or perform
any covenant or other agreement hereunder or under the Loan Documents occurs (a
"General Default"), such General Default is curable, and no specific cure period
otherwise applies to such General Default, the General Default may be cured if
the Borrower, after receiving written notice from the Bank demanding cure of
such General Default cures the General Default within twenty (20) days.


Upon the occurrence of an Event of Default:  (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.


11. Right of Setoff.  In addition to all liens upon and rights of setoff against
the Borrower’s money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Borrower’s obligations to the Bank under
this Note and to the extent permitted by law, a contractual possessory security
interest in and a contractual right of setoff against, and the Borrower hereby
assigns, conveys, delivers, pledges and transfers to the Bank all of the
Borrower’s right, title and interest in and to, all of the Borrower’s deposits,
moneys, securities and other property now or hereafter in the possession of or
on deposit with, or in transit to, the Bank or any other direct or indirect
subsidiary of The PNC Financial Services Group, Inc., whether held in a general
or special account or deposit, whether held jointly with someone else, or
whether held for safekeeping or otherwise, excluding, however, all IRA, Keogh,
and trust accounts.  Every such security interest and right of setoff may be
exercised without demand upon or notice to the Borrower.  Every such right of
setoff shall be deemed to have been exercised immediately upon the occurrence of
an Event of Default hereunder without any action of the Bank, although the Bank
may enter such setoff on its books and records at a later time.


12. Power to Confess Judgment.  THE BORROWER HEREBY IRREVOCABLY AUTHORIZES AND
EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD, AFTER THE OCCURRENCE OF ANY EVENT
OF DEFAULT HEREUNDER, TO APPEAR FOR THE BORROWER AND, WITH OR WITHOUT COMPLAINT
FILED, CONFESS JUDGMENT, OR A SERIES OF JUDGMENTS, AGAINST THE BORROWER IN FAVOR
OF THE BANK OR ANY HOLDER HEREOF FOR THE ENTIRE PRINCIPAL BALANCE OF THIS NOTE,
ALL ACCRUED INTEREST AND ALL OTHER AMOUNTS DUE HEREUNDER, TOGETHER WITH COSTS OF
SUIT AND AN ATTORNEY’S COMMISSION OF FIFTEEN PERCENT (15%) OF THE PRINCIPAL
AMOUNT OF THE OBLIGATIONS THEN OUTSTANDING; PROVIDED HOWEVER, (A) IF THE ACTUAL
ATTORNEY’S FEES INCURRED BY THE BANK OR OTHER HOLDER HEREOF ARE LESS THAN
FIFTEEN PERCENT (15%) OF SUCH PRINCIPAL AMOUNT THEN OUTSTANDING AND ALL
OBLIGATIONS OWED TO THE BANK BY THE BORROWER HAVE BEEN PAID, THE BANK WILL
REFUND (TO THE EXTENT ACTUALLY COLLECTED) TO THE BORROWER AN AMOUNT EQUAL TO THE
DIFFERENCE BETWEEN FIFTEEN PERCENT (15%) OF SUCH PRINCIPAL AMOUNT THEN
OUTSTANDING AND THE AMOUNT OF SUCH ACTUAL ATTORNEY’S FEES, OR (B) IF THE ACTUAL
ATTORNEY’S FEES INCURRED BY THE BANK OR OTHER HOLDER HERE OF EXCEED FIFTEEN
PERCENT (15%) OF SUCH PRINCIPAL AMOUNT THEN OUTSTANDING, WHETHER BY REASON OF
JUDGMENT BEING CONTESTED OR OTHERWISE, THE BORROWER SHALL PAY TO THE BANK ON
DEMAND THE AMOUNT OF ANY SUCH EXCESS AND FOR DOING SO THIS NOTE OR A COPY
VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT.  THE BORROWER HEREBY FOREVER
WAIVES AND RELEASES ALL ERRORS IN SAID PROCEEDINGS AND ALL RIGHTS OF APPEAL AND
ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE
NOW IN FORCE OR HEREAFTER ENACTED.  INTEREST ON ANY SUCH JUDGMENT SHALL ACCRUE
AT THE DEFAULT RATE.


NO SINGLE EXERCISE OF THE FOREGOING POWER TO CONFESS JUDGMENT, OR A SERIES OF
JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT ANY SUCH
EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID, VOIDABLE, OR VOID, BUT THE
POWER SHALL CONTINUE UNDIMINISHED AND IT MAY BE EXERCISED FROM TIME TO TIME AS
OFTEN AS THE BANK SHALL ELECT UNTIL SUCH TIME AS THE BANK SHALL HAVE RECEIVED
PAYMENT IN FULL OF THE DEBT, INTEREST AND COSTS.


13. Miscellaneous.  All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to borrowing
requests) and will be effective upon receipt.  Notices may be given in any
manner to which the parties may separately agree, including electronic
mail.  Without limiting the foregoing, first class mail, facsimile transmission
and commercial courier service are hereby agreed to as acceptable methods for
giving Notices.  Regardless of the manner in which provided, Notices may be sent
to a party’s address as set forth above or to such other address as any party
may give to the other for such purpose in accordance with this section.  No
delay or omission on the Bank’s part to exercise any right or power arising
hereunder will impair any such right or power or be considered a waiver of any
such right or power, nor will the Bank’s action or inaction impair any such
right or power.  No modification, amendment or waiver of, or consent to any
departure by the Borrower from, any provision of this Note will be effective
unless made in a writing signed by the Bank, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  The Borrower agrees to pay on demand, to the extent permitted by law,
all reasonable costs and expenses incurred by the Bank in the enforcement of its
rights in this Note and in any security therefor, including without limitation
reasonable fees and expenses of the Bank’s counsel.  If any provision of this
Note is found to be invalid by a court, all the other provisions of this Note
will remain in full force and effect.  The Borrower and all other makers and
indorsers of this Note hereby forever waive presentment, protest, notice of
dishonor and notice of non-payment.  The Borrower also waives all defenses based
on suretyship or impairment of collateral.  If this Note is executed by more
than one Borrower, the obligations of such persons or entities hereunder will be
joint and several.  This Note shall bind the Borrower and its heirs, executors,
administrators, successors and assigns, and the benefits hereof shall inure to
the benefit of the Bank and its successors and assigns; provided, however, that
the Borrower may not assign this Note in whole or in part without the Bank’s
written consent and the Bank at any time may assign this Note in whole or in
part.


This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State of Maryland.  This Note will be interpreted and the rights
and liabilities of the Bank and the Borrower determined in accordance with the
laws of the state of maryland, excluding its conflict of laws rules.  The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any State
or federal court in the county or judicial district in the State of Maryland;
provided that nothing contained in this Note will prevent the Bank from bringing
any action, enforcing any award or judgment or exercising any rights against the
Borrower individually, against any security or against any property of the
Borrower within any other county, state or other foreign or domestic
jurisdiction.  The Borrower acknowledges and agrees that the venue provided
above is the most convenient forum for both the Bank and the Borrower.  The
Borrower waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Note.


14. Commercial Purpose.  The Borrower represents that the indebtedness is being
incurred by the Borrower solely for the purpose of acquiring or carrying on a
business, professional or commercial activity, and not for personal, family or
household purposes.


15. WAIVER OF JURY TRIAL.  The Borrower irrevocably waives any and all rights
the Borrower may have to a trial by jury in any action, proceeding or claim of
any nature relating to this Note, any documents executed in connection with this
Note or any transaction contemplated in any of such documents.  The Borrower
acknowledges that the foregoing waiver is knowing and voluntary.


The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the confession of judgment and the waiver of jury trial,
and has been advised by counsel as necessary or appropriate.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

--
 
 

--------------------------------------------------------------------------------

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.








WITNESS /
ATTEST:                                                                           EMERGENT
BIOSOLUTIONS INC.,
a Delaware corporation




/s/  Lisa
Richardson                                                                By:  /s/
R. Don
Elsey                                                                (SEAL)
Print Name:   Lisa
Richardson                                                               Print
Name:   R. D.
Elsey                                                                
Title:   Senior Director,
Treasury                                                          Title:
   CFO                                                                
(Include title only if an officer of entity signing to the right)






 
 
STATE OF
MARYLAND                                                                )
) ss:
COUNTY OF
  Montgomery                                                                           )


On this, the _28th_ day of ___July_____________,   2011  , before me, a Notary
Public, the undersigned officer, personally appeared _________R. Don
Elsey  ______________, who acknowledged himself/herself to be the
______________CFO__________________________ of  Emergent BioSolutions Inc., a
Delaware corporation, and that he/she, in such capacity, being authorized to do
so, executed the foregoing instrument for the purposes therein contained by
signing on behalf of said corporation.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




_/s/ Kimberly L. Ridgely__________
Notary Public
My commission expires:___11-11-2012______      
                                       Kimberly L. Ridgely


















[Signature Page to Promissory Note]

--
 
 

--------------------------------------------------------------------------------

 
